The motion for rehearing asserts that the evidence is insufficient and that the state's witness, J. E. Marshall, was an accomplice as a matter of law. These matters were considered upon the original hearing. The evidence not embraced in the original opinion may be briefly summarized as follows: The appellant, a short time after the property was stolen, sold it to the witness Marshall. Some time later, officers in search of the property discovered it in the possession of Marshall, who had it on display in his public place of business. Marshall told the officers that he had bought the property from the appellant, stating the circumstances in detail. He denied that at the time of the purchase of the property he had any information which would advise him that it was stolen.
Marshall and his wife both testified upon the trial. His testimony was in accord with the above statement that he purchased the property without any knowledge that it was stolen. His wife corroborated him with reference to his putting it immediately upon display.
The appellant did not testify upon the trial.
The court gave a charge on accomplice testimony in accord with article 718, C. C. P., instructing the jury to disregard Marshall's testimony unless the corroboration was sufficient.
The facts, if believed, are manifestly sufficient to support the verdict. Marshall's explanation as to how the property came into his possession and the manner in which he treated it after receiving it are deemed sufficient to justify the submission to the jury of the question as to whether Marshall was an accomplice and to support the finding of the jury that he was not an accomplice.
The motion for rehearing is overruled.
Overruled. *Page 233